Case 4:18-cv-01044-HSG Document 167-2 Filed 05/01/19 Page 1 of 10




                   EXHIBIT G
Case 4:18-cv-01044-HSG Document 167-2 Filed 05/01/19 Page 2 of 10
Case 4:18-cv-01044-HSG Document 167-2 Filed 05/01/19 Page 3 of 10
Case 4:18-cv-01044-HSG Document 167-2 Filed 05/01/19 Page 4 of 10
Case 4:18-cv-01044-HSG Document 167-2 Filed 05/01/19 Page 5 of 10
Case 4:18-cv-01044-HSG Document 167-2 Filed 05/01/19 Page 6 of 10
Case 4:18-cv-01044-HSG Document 167-2 Filed 05/01/19 Page 7 of 10
Case 4:18-cv-01044-HSG Document 167-2 Filed 05/01/19 Page 8 of 10
Case 4:18-cv-01044-HSG Document 167-2 Filed 05/01/19 Page 9 of 10
Case 4:18-cv-01044-HSG Document 167-2 Filed 05/01/19 Page 10 of 10
